[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APR 18, 2006
                             No. 05-13919                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00158-CV-CAP-1

CATHLEEN GARY,


                                                           Plaintiff-Appellant,

                                  versus

DEKALB COUNTY GOVERNMENT,
VERNON JONES, CEO,
DEKALB COUNTY SHERIFF,
THOMAS BROWN,
DEKALB POLICE DEPARTMENT, et al.,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (April 18, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

       Cathleen Gary filed her pro se complaint on November 23, 2004, alleging

that various government entities and employees violated her civil rights. See 42

U.S.C. § 1983. The district court, sua sponte, dismissed Gary’s claim for failure to

serve the defendants with a copy of the summons and complaint within 120 days of

filing her complaint. See Fed. R. Civ. P. 4(m). Gary now appeals that dismissal,

and we review for abuse of discretion. Brown v. Nichols, 8 F.3d 770, 775 (11th

Cir. 1993).

       Gary argues that the district court did not provide her with notice before it

dismissed her complaint and that she could show good cause for the delay because

her delay was based on improper advice from the district court. Rule 4(m) states,

“If service of the summons and complaint is not made upon a defendant within 120

days after the filing of the complaint, the court, upon motion or on its own

initiative after notice to the plaintiff, shall dismiss the action without prejudice . . .”

(emphasis added). Because there is no evidence in the record that Gary was given

notice and an opportunity to “show[] good cause for the failure” to serve the

defendants, Fed. R. Civ. P. 4(m), the district court abused its discretion when it

dismissed Gary’s claim. We vacate the ruling of the district court and remand for

further proceedings in accordance with Rule 4(m).

       VACATED and REMANDED.


                                             2